Opinion issued August 20, 2009






: 


     





In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00713-CV
NO. 01-09-00714-CV




IN RE MICHAEL W. ELLIOTT, Relator




Original Proceedings on Petitions for Writs of Mandamus




MEMORANDUM  OPINION

          By petitions for writs of mandamus, relator, Michael W. Elliott, challenges the
trial court’s
 August 12, 2009 order denying Elliott’s motion to disqualify.  The
respondent is David Patronella, Justice of the Peace of Harris County.
          Article V, Section 6 of the Texas Constitution specifies the appellate
jurisdiction of this Court, and specifies that we “shall have such other jurisdiction,
original and appellate, as may be prescribed by law.”  Tex. Const. art. V, § 6. 
Government Code section 22.221 authorizes this Court to issue writs of mandamus
(a) when necessary to enforce our jurisdiction or (b) against a judge of a district or
county court within our geographical jurisdiction.  Tex. Gov’t Code Ann.
§ 22.221 (a), (b) (Vernon 2004).  Elliott has not claimed or shown that the relief he
requests is necessary to enforce our jurisdiction, and we have no independent
authority to issue a writ of mandamus against a justice of the peace.  E.g., Easton v.
Franks, 842 S.W.2d 772, 773–74 (Tex. App.—Houston [1st Dist.] 1992, orig.
proceeding).
          We dismiss these original proceedings for lack of jurisdiction.
          PER CURIAM

Panel consists of Justices Hanks, Higley, and Massengale.